Order entered February 20, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00227-CR

                             ALEXANDER GOOD, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. F12-00588

                                          ORDER
       Before the Court is appellant’s motion for extension of time to file his reply brief. We

GRANT the motion. Appellant’s reply brief must be filed no later than March 19, 2014.


                                                    /s/   JIM MOSELEY
                                                          PRESIDING JUSTICE